Citation Nr: 1044708	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  05-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 1960 to February 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  Later 
in May 2004, the appellant submitted a Notice of Disagreement 
with this determination and timely perfected his appeal in 
February 2005.

In June 2008, the appellant testified before the undersigned 
Veterans Law Judge, during a video conference hearing.  A 
transcript of that proceeding has been associated with the 
appellant's claims file.

In September 2008, this claim came before the Board.  At that 
time, it was determined that additional evidentiary development 
was necessary prior to the adjudication of the appellant's claim.  
The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant currently suffers from a low back disorder that is the 
result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

A low back disorder was incurred in active duty service.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, since this decision constitutes a complete grant of the 
benefit sought on appeal, the appellant cannot be prejudiced by 
any possible defect in the VA's "duty to notify" and "duty to 
assist" obligations.  Therefore, the Board finds that a 
discussion of the VA's "duty to notify" and "duty to assist" 
obligations is unnecessary.  

II.  The Merits of the Claim

The appellant contends that he currently suffers from a low back 
disorder as a result of his time in service.  Specifically, the 
appellant alleges that during jump school, he jumped from a 34-
foot tower and injured his back in August 1960.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  See Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  The word "aggravate" is defined as 
"to make worse."  See Webster's II New College Dictionary (1999).

Lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2).  In this regard, the Court of Appeals for Veterans 
Claims (Court) has emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).



Analysis

With respect to Hickson element (1), current diagnosis, the Board 
notes that the appellant has been diagnosed with degenerative 
disc disease of the lumbar spine with osteoarthritis.  See VA 
Spine Examination Report, May 16, 2007.  Hickson element (1) has 
been satisfied.  See Hickson, supra.

Review of the appellant's service treatment records (STRs) 
reveals that upon entry into service, the clinical evaluation 
noted the appellant's spine to be normal.  Further, the appellant 
himself indicated that he was in good health.  See Standard Forms 
(SF) 88 & 89, Service Entrance Examination Reports, March 7, 
1960.  The appellant reported that he injured his low back during 
a jump in basic training in August 1960, thereafter receiving 
treatment at the Fort Campbell Army Hospital.  Review of the STRs 
did not indicate that the appellant complained of or received 
treatment for low back pain at any time prior to his discharge in 
February 1963.  Notably, however, a DD Form 735 [Health Record - 
Abstract of Service], indicates that the appellant sought 
treatment in the Emergency Room at Fort Campbell.  No further 
information was noted.  The Board notes that VA made all 
reasonable attempts to obtain these medical records from Fort 
Campbell, but was informed that any records dated in August 1960 
were unavailable.  See Response, December 15, 2008.

Upon discharge examination in December 1962, the clinical 
evaluation noted the appellant's spine to be normal.  See SF 88, 
Service Separation Examination Report, December 14, 1962.  Of 
note, however, is the appellant's own statement.  At the time of 
the examination, he indicated that he had some trouble with his 
back.  He stated that his back "acts up to an extreme of bad 
pain especially on lifting or when bending..."  The examiner 
stated that the appellant had suffered from low back syndrome 
since he was 15 years old, which was intermittent and non-
incapacitating.  See SF 89, Service Separation Examination 
Report, December 14, 1962.  Furthermore, the Board finds that the 
appellant is both competent and credible to report on the fact 
that he injured his back during service and that he suffered from 
low back pain since that time.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra.  Therefore, the Board concedes that the 
appellant injured his low back during service.  Thus, Hickson 
element (2), in-service disease or injury, has been satisfied.  
See Hickson, supra.

The Board notes that the appellant was not diagnosed with 
arthritis or osteoarthritis within one year of his discharge from 
active duty service, and thus is not afforded the presumption set 
forth under 38 C.F.R. §§ 3.307, 3.309(a).

With regard to Hickson element (3), nexus, the appellant was 
afforded a VA examination in May 2007.  At that time, the 
appellant stated that he had suffered from low back pain since 
August 1960.  Specifically, he reported that while participating 
in training for jump school at Fort Campbell, he injured his low 
back.  He stated that he was seen by a physician but was not sure 
if he was treated for the back at that time.  Following his 
discharge from service in 1963, he continued to have back pain 
and stated that he could not recall any history of back syndrome 
prior to entering service.  See VA Spine Examination Report, May 
16, 2007.

Ultimately, the appellant was diagnosed with degenerative disc 
disease with osteoarthritis of the lumbar spine.  The VA examiner 
opined that it was less likely than not that the appellant's 
current low back disorder was the result of an in-service 
disease, injury or aggravation.  In support of this conclusion, 
the VA examiner noted that the claims file did not show any 
evidence that the appellant's low back condition worsened as a 
result of his time in service.  There was no report of evaluation 
and treatment regarding a back injury from a parachute landing 
fall and the separation examination report in 1963 showed a 
normal musculoskeletal system.  After discharge, there was no 
medical evidence of treatment for his back until the appellant 
presented to VA in 2001.  Id.

To clarify, the Board notes that the May 2007 VA examination 
report is based upon a factually inaccurate assumption.  As 
noted, the VA examiner stated that the appellant had suffered 
from low back syndrome since prior to his enlistment in service.  
Review of the service entrance examination report is completely 
negative for any notation of low back pain or any diagnosed low 
back disorder.  Further, the appellant has consistently stated 
that he did not suffer from low back pain prior to his enlistment 
into service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and where 
a disability for which service connection is sought was not 
detected at the time of such examination.  The Court noted that 
the regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, and 
that history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of such 
conditions.  See 38 C.F.R. § 3.304(b)(1).  The Board concludes, 
accordingly, that the presumption of soundness at entrance 
attaches.

Based on this inaccurate factual predicate, the Board remanded 
this claim in September 2008 to obtain a new VA medical opinion, 
where the examining physician was requested to render an opinion 
as to whether it was at least as likely as not that the 
appellant's in-service back pain noted on the December 1962 
examination report was related to his current low back disorders.  
In March 2009, the additional VA medical opinion stated that the 
appellant suffered from significant back trauma in service.  It 
was further noted that it was at least as likely as not that this 
trauma caused the back problems that the appellant currently 
suffers from.  See VA Medical Opinion, March 2, 2009.

Furthermore, the Board finds the appellant's claim regarding his 
having problems with his low back since before his separation 
from active duty to be competent and credible evidence of 
continuity of symptomatology because the presence of this 
disorder is not a determination "medical in nature" and is 
therefore capable of lay observation.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, 
supra.

Therefore, with granting the appellant the benefit of any 
reasonable doubt in this matter, the Board concludes that service 
connection for a low back disorder is warranted because the 
record contains medical evidence of a current disability, 
evidence of the in-service incurrence of an injury, and medical 
evidence of a nexus between the in-service injury and the current 
disabilities.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303; Hickson, supra.




ORDER

Entitlement to service connection for a low back disorder is 
granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


